t c memo united_states tax_court jeffrey m guerrero and genedine r guerrero petitioners v commissioner of internal revenue respondent alan g bone and kathleen a bone petitioners v commissioner of internal revenue respondent docket nos filed date james l mcdonald sr for petitioners larry d anderson for respondent memorandum findings_of_fact and opinion gerber judge in separate notices of deficiency respondent determined deficiencies in petitioners’ income taxes and penalties as follows penalty docket no year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number these cases have been consolidated for purposes of trial briefing and opinion the issues for our consideration are whether petitioners jeffrey guerrero mr guerrero and alan bone mr bone had sufficient bases in to deduct dollar_figure and dollar_figure respectively as their shares of the operating loss from a subchapter_s_corporation olympic concrete pumping inc olympic whether olympic’s income was understated by dollar_figure as the result of an error in converting book income to taxable_income and whether petitioners are liable for the penalties under sec_6662' for negligence findings_of_fact we incorporate by this reference our findings_of_fact in a j concrete pumping inc v commissioner tcmemo_2001_42 and bone v commissioner tcmemo_2001_43 petitioners jeffrey and genedine guerrero resided pincite osprey pointe woodstock georgia on the date they filed their petition in this case petitioners alan and kathleen bone resided pincite north lake drive canton georgia unless otherwise indicated all section references are to the internal_revenue_code in effect for the periods under consideration - on date messrs guerrero and bone formed olympic a subchapter_s_corporation olympic was formed to handle a concrete project in washington state messrs bone and guerrero each contributed dollar_figure in exchange for olympic’s stock a j concrete pumping inc a j concrete was a corporation in the business of pumping concrete mr bone owned percent of its stock and mr guerrero owned percent of its stock messrs bone and guerrero arranged for olympic to lease concrete and pumping trucks and to borrow capital from a j concrete olympic borrowed funds from a j concrete during olympic’s existence olympic discontinued operations in olympic kept its books_and_records on an accrual basis and converted to cash for tax purposes it reported for federal tax purposes on a calendar_year basis olympic reported a dollar_figure loss in a dollar_figure loss in and a dollar_figure loss in on olympic’s schedules l balance_sheet attached to its and tax returns olympic did not list any loan obligations to its shareholders mr bone claimed no loss from olympic for because he was not listed as a shareholder he claimed a dollar_figure loss for and carried forward a dollar_figure loss because of a basis limitation in mr bone claimed his olympic carryover loss of dollar_figure plus his 49-percent share of olympic’s loss for a total of dollar_figure q4e- mr guerrero reported a dollar_figure loss for he claimed a dollar_figure loss for and carried forward a dollar_figure loss because of a basis limitation for mr guerrero claimed his olympic carryover loss of dollar_figure plus an additional loss for a total of dollar_figure respondent determined that petitioners did not have sufficient bases to claim the losses from olympic that adjustment resulted in determinations of income_tax deficiencies for petitioners respondent also determined that petitioners were liable for accuracy-related_penalties under sec_6662 opinion i shareholder’s basis under sec_1366 an s_corporation shareholder may deduct his pro_rata share of losses deductions of the s_corporation the losses however are limited to the sum of the adjusted_basis of the shareholder’s stock in the corporation and the adjusted_basis of any indebtedness of the corporation to the shareholder see sec_1366 a and b in order to increase the basis in the indebtedness of an s_corporation there must be an economic outlay on the part of the shareholder see 875_f2d_420 4th cir affg 90_tc_206 706_f2d_755 6th cir affg tcmemo_1981_608 the economic outlay required under section - - d b must leave ‘the taxpayer poorer in a material sense’ after the transaction than when the transaction began 54_tc_1293 quoting 5_tc_250 affd per order aftr 2d ustc par 8th cir although a bona_fide loan from a shareholder to an s_corporation will increase the shareholder’s basis the shareholder must make an actual economic outlay and directly incur the indebtedness see 63_tc_468 affd 535_f2d_309 5th cir respondent contends that petitioners have insufficient bases to claim losses because they failed to establish that they made additional capital contributions or extended additional loans in petitioners argue that they wrote checks and made direct loans to olympic at trial petitioners presented an unorganized collection of checks and financial records they had previously presented these same documents to respondent during the audit examination even though the records were not in order and were difficult to understand neither petitioners nor their return preparer attempted to explain the records in any detail moreover olympic’s corporate records do not reflect that petitioners made any loans to olympic during or olympic’s and schedules l do not list any loans from -- - its shareholders thus while petitioners have introduced copies of checks they wrote to olympic they have failed to establish that those checks were considered or intended to be capital infusions or loans to olympic the checks could represent repayments of loans from olympic to petitioners or payments for expenditures that olympic made on behalf of petitioners without adequate explanation of the evidence by petitioners or their return preparer petitioners have not shown that the payments were capital in nature or that they constituted loans furthermore even assuming that the checks were evidence of direct loans from petitioners there is no evidence that the loans were outstanding on date or that the amounts had not already been used in claiming or flowthrough losses petitioners’ tax returns indicate that their bases at the end of were zero therefore as a threshold matter petitioners would have had to show that they made additional direct contributions or loans to olympic in and petitioners have simply failed to do that petitioners also argue that they pledged personal assets to secure olympic’s corporate debt despite petitioners’ argument to the contrary their pledges of personal assets to secure olympic’s debt might indicate that they were guarantors however even if petitioners were guarantors 778_f2d_769 11th cir does not apply because - there is no indication that the loans were originally made to the shareholder and the record does not indicate that the creditor looked primarily to the shareholder for repayment of the loan ’ petitioners also argue that they received a dollar_figure management fee from a j concrete in which they did not actually accept but instead constructively contributed to olympic olympic’s return however does not support petitioners’ argument there is no indication on olympic’s return that it received a capital infusion or loan from petitioners of dollar_figure moreover a j concrete’s tax returns do not list any loans to olympic after date petitioners have simply failed to show that this was the case accordingly respondent’s determination that petitioners had insufficient bases in olympic for is sustained il understated income respondent determined that olympic’s income was understated by dollar_figure as the result of an error in converting book income to taxable_income petitioners did not present any evidence on this issue and failed to address it in their post- the court_of_appeals for the eleventh circuit has also distinguished its holding in selfe v united_states f 2d lith cir see eg 187_f3d_1352 11th cir affg tcmemo_1997_530 110_tc_62 affd 194_f3d_1324 llth cir --- - trial briefs accordingly respondent’s determination that olympic understated its income by dollar_figure is sustained tit sec_6662 a respondent determined accuracy-related_penalties under sec_6662 that section imposes a penalty in the amount of percent of any portion of the underpayment attributable to negligence or disregard of rules or regulations negligence is the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 the negligence_penalty will apply if among other things the taxpayer fails to maintain adequate books_and_records with regard to the items in guestion see 92_tc_899 respondent determined that petitioners are liable for the penalties on the understatements petitioners failed to address the accuracy-related_penalties in their briefs and presented no evidence at trial as to why the resulting understatements or deficiencies were reasonable petitioners did state that many records were either lost or destroyed and or not available which very likely would have substantiated further losses not income from the failed olympic concrete pumping company but did not provide any explanation for the lost or destroyed records petitioners’ returns show their awareness that losses claimed from s_corporations are limited to basis in --- - however they claimed their carryover losses from even though they had not made any capital contributions or loans in to increase their bases petitioners provided no explanation for their actions and accordingly have failed to show that their actions were reasonable and not careless or made with intentional disregard of rules or regulations petitioners are liable for the sec_6662 penalties for the tax_year we have considered all other arguments of the parties and to the extent not addressed herein we find them to be either moot without merit or irrelevant to reflect the foregoing decisions will be entered for respondent
